Name: Commission Regulation (EEC) No 3746/90 of 19 December 1990 on the supply of various lots of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 360/28 22. 12. 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3746/90 of 19 December 1990 on the supply of various lots of refined sunflower oil as food aid food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (1), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 120 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p . 6. V) OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 22. 12. 90 Official Journal of the European Communities No L 360/29 ANNEX I 1 . Operation Nos (') : 1039  1041 /90 2. Programme : 1989 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.2) 8 . Total quantity : 180 tonnes net 9. Number of lots : one 10. Packaging and marking (*) (12) (13) : see list published in OJ No C 216, 14. 8 . 1987, p. 3, (under 1.3.3) :  metal cans of five kilograms  the cans and the cartons must carry the following wording : see Annex IV 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 8  18. 2. 1991 18. Deadline for the supply :  / 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 1 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 1 . 1991 (b) period for making the goods available at the port of shipment : 22. 2  8 . 3 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  No L 360/30 Official Journal of the European Communities 22. 12. 90 ANNEX II 1 . Operation No ('): 844/90 2. Programme : 1990 3. Recipient : Peru 4. Representative of the recipient f) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez 220, Piso 14, Jesus Maria, Lima (Peru); tel. 24 24 64 5 . Place or country of destination : Peru 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 1 500 tonnes net 9. Number of lots : one 10. Packaging and marking (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under 1.3.3):  metal cans of five kilograms  the cans and cartons must carry the following wording : 'ACCIÃ N N ° 844/90 / ACEITE DE GIRASOL / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA AL PERÃ  / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 1 2. Stage of supply (s) : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing : Avenida Argentina, 3017 Callao 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  28. 2. 1991 18 . Deadline for the supply : 28 . 3 . 1991 19 . Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 1 . 1991 . 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 1 . 1991 . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 2  14. 3 . 1991 (c) deadline for the supply : 11 . 4. 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  22. 12. 90 Official Journal of the European Communities No L 360/31 ANNEX III 1 . Operation No ('): 1044/90 2. Programme : 1990 3. Recipient : Arab Republic of Egypt 4. Representative of the recipient (M) : Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; tel . (02)647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(9) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.2) 8 . Total quantity : 1 440 tonnes net 9 . Number of lots : one 10 . Packaging and marking (u) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  new drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTION No 1044/90 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 11 . Method of mobilization : the Community market 12. Stage of supply : (l0) free at port of shipment  FOB at ship's ail 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 8 .  28 . 2. 1991 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 8 . 1 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon 22. 1 . 1991 (b) period for making the goods available at the port of shipment : 22. 2.  14. 3. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 360/32 Official Journal of the European Communities 22. 12. 90 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) As regards packaging and storage, the provisions on butteroil in point 1.3.3 of the Commission notice in OJ No C 216, 14. 8 . 1987, p. 7 shall apply. However hermetic sealing in an atmosphere of nitrogen shall not be required. f) Commission delegate to be contacted by the successful tenderer : M. Benito Prior  Delegation CEE, Calle Orinoco, Las Mercedes, Ap. 768076, Las Americas 1061A, Caracas, Venezuela ; tel . (58-2) 91 51 33, telex 27298 COMEU VC, telefax (58-2) 91 88 76. (8) Placed in 20-foot containers. The free holding period for containers must be at least 15 days. (') The radioactivity certificate must be endorsed by an Egyptian embassy or consulate. (10) Port custom to the contrary notwithstanding, delivery fob at ships rail shall be deemed to include all costs up to the time when the goods clear the ship's rail . (") In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (u) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (,3) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (M) Commission delegate to be contacted by the successful tenderer : Mme Henrich, Delegue, 6 IBN Zanki Str. Cairo Zamalek ; telex 94258 EUROP UN-CAIRO. 22. 12. 90 Official Journal of the European Communities No L 360/33 ANEXO IV  BILAG IV  ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) LÃ Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Recipient country Pays destinataire Paese destinatario Iscrizione suil imballaggio Bestemmingsland PaÃ ­s destinatÃ ¡rio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 180 45 Caritas Germany Egypt Action No 1039/90 / Sunflower oil / Egypt / Caritas Germany / 90439 / Alexandria / Gift of the European Economic Community / For free distribution 75 CAM Egypt Action No 1040/90 / Sunflower oil / Egypt / CAM / 92009 / Cairo via Alexandra / Gift of the European Economic Community / For free distribution 60 CAM Egypt Action No 1041 /90 / Sunflower oil / Egypt / CAM / 92046 / Cairo via Alexandra / Gift of the European Economic Community / For free distribution